


110 HR 2909 IH: To amend the Internal Revenue Code of 1986 to restore the

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2909
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Abercrombie (for
			 himself and Mr. Putnam) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  deduction for the travel expenses of a taxpayer’s spouse who accompanies the
		  taxpayer on business travel.
	
	
		1.Restoration of deduction for
			 travel expenses of spouse, etc. accompanying taxpayer on business
			 travel
			(a)In
			 generalSubsection (m) of
			 section 274 of the Internal Revenue Code of 1986 (relating to additional
			 limitations on travel expenses) is amended by striking paragraph (3).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			
